It is not disputed that the defendant obtained the so-called Judgment of Divorce without establishing any residence in Mexico. The evidence furnishes a reasonable inference that he was not even in that country at that time it purported to issue. He admits in pleading the judgment is a nullity. It is found the alleged judgment was of no effect. (Connecticut vs. Cooke) 110 Conn. 348.)
The plaintiff seeks a declaratory judgment. It is found the recorded judgment of another state has cast uncertainty upon her jural relation within the meaning of the act.
   Judgment is directed for the plaintiff declaring that said decree is void and of no effect and that the plaintiff and defendant are husband and wife.